NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED
                                      IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MARCUS GAYNOR,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D16-4841
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 15, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Marcus Gaynor, pro se.


PER CURIAM.

             Marcus Gaynor appeals the summary denial of his Florida Rule of

Criminal Procedure 3.850 motion for postconviction relief. We affirm the denial without

comment but remand for correction of a scrivener's error. See Stevens v. State, 114

So. 3d 485, 485 (Fla. 2d DCA 2013); Richardson v. State, 787 So. 2d 197, 198 (Fla. 2d

DCA 2001).

             Our review of the record reveals a scrivener's error in the amended

judgment entered October 20, 2015. The amended judgment erroneously reflects that

Gaynor was convicted in counts two and three of attempted sexual battery instead of
sexual battery as is indicated on the jury's written verdict form. Accordingly, we remand

for correction of the scrivener's error in the amended judgment.

             Affirmed; remanded with directions.



CASANUEVA, BLACK, and SLEET, JJ., Concur.




                                            2